Exhibit 10.3

    
EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is made and entered into as of
January 11, 2016 by and between Synalloy Corporation, a Delaware corporation
(the “Corporation”), and James G. Gibson, a resident of Apison, Tennessee (the
“Employee”).
NOW, THEREFORE, in consideration of the above premises and the terms and
provisions hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which hereby are acknowledged, and intending to
be legally bound hereby, the Corporation and the Employee hereby agree as
follows:     
1.Employment. The Corporation agrees to employ the Employee and the Employee
agrees to serve as President of Manufacturers Chemicals, LLC and CRI Tolling,
LLC, both wholly owned subsidiaries of the Corporation (collectively, “Synalloy
Chemicals”), and in such other capacities as the Board of Directors of the
Corporation (the “Board”) may designate from time to time, for a period
beginning on the date of this Agreement (this original term together with any
extensions thereof shall be referred to collectively as the “Term”) and ending
on December 31, 2016; provided, however, that, commencing on January 1, 2017 and
on each one year anniversary of this Agreement thereafter, the Term shall
automatically be extended for an additional year unless, not later than ninety
(90) days prior to the conclusion of the then current Term, the Corporation or
Employee shall have given written notice that it does not wish to extend this
Agreement; provided, further, that in no event shall any termination of this
Agreement result in any forfeiture of rights that accrued prior to the date of
such termination. During the Term, the Employee shall devote his full time,
attention, skill and efforts to the performance of his duties for the
Corporation.
2.Compensation. Subject to the Board’s annual review and adjustment as set forth
herein, the Corporation shall pay the Employee during the Term hereunder a base
salary of Two Hundred Thirty Thousand and No Dollars ($230,000.00) per year (the
“Base Salary”) together with the Cash Incentive payable as provided in Paragraph
3 below, and except as otherwise provided in this Agreement. The Base Salary
shall be payable monthly or on a less frequent basis by mutual agreement. The
Compensation & Long-Term Incentive Committee of the Board (the “Committee”), as
soon as practicable after the end of each calendar year during the Term,
beginning with the calendar year that ends on December 31, 2016, shall review
the Employee’s Base Salary. Based on such reviews, the Committee may adjust the
Base Salary on an annual basis.
3.Cash Incentive. In addition to the Base Salary provided for in Paragraph 2
above, for each fiscal year during which Employee serves as President of
Synalloy Chemicals and provided Employee is in the employ of the Corporation on
the last day of such fiscal year (except as provided in Paragraphs 8 and 9
hereof), the Employee shall be entitled to a cash incentive (the “Cash
Incentive”) as provided for in the incentive plan (the “Incentive Plan”)
established before the beginning of each of the Corporation’s fiscal years by
the Committee. In the Committee’s discretion as detailed in the applicable
Incentive Plan, the Cash Incentive shall be equal to a percentage of the
Employee’s Base Salary, calculated using pre-determined adjusted earnings before
interest, taxes, depreciation and amortization (“EBITDA”) target ranges and
other qualitative measures established in the applicable




--------------------------------------------------------------------------------



Incentive Plan. EBITDA is a non-GAAP measure and excludes discontinued
operations, cash incentives and stock awards payable to all managers
participating in the Incentive Plan, interest expense, change in fair value of
interest rate swap, income taxes, depreciation, amortization, inventory
gain/(loss) due to changes in nickel prices, lower of cost or market inventory
adjustment, acquisition costs, shelf registration costs, earn-out adjustments,
bargain purchase gains, gain on excess death benefit and retention costs from
net income. The Committee shall have sole discretion to determine which other
items of income and expense are included in and/or excluded from EBITDA and what
qualitative measures, if any, factor into computation of the Cash Incentive, and
its determination shall be final, binding and conclusive upon the parties
hereto. The Corporation may at any time or times change or discontinue any or
all of its present or future operations, or may close, sell or move any one or
more of its plants, facilities or divisions, or may undertake any new or other
operations, or may take any and all other steps which the Board, in its
exclusive judgment, shall deem advisable or desirable for the Corporation, and
if any such action taken by the Corporation or its Board adversely affects
EBITDA as hereinabove defined, the Employee shall have no claim or recourse by
reason of any such action. Acquisitions will occur from time to time that will
result in either positive or negative EBITDA that affect the Cash Incentive and
Restricted Stock Awards (described in Paragraph 4 below). As a result, at the
time of such an acquisition, the EBITDA target ranges will be adjusted to
account for the budgeted impact, positive or negative, to EBITDA. Cash Incentive
payments will be made within two and one-half months of the fiscal year-end.
The provisions of this Paragraph 3 shall apply only to the Incentive Plan in
effect for the applicable year during the Term. Each year’s Incentive Plan is
developed by the Committee and approved by the Board, in its sole discretion, on
an annual basis. Nothing set forth herein shall be construed to guarantee that
an Incentive Plan will be effective for any year during the Term. The right of
the Employee to Cash Incentive payments shall be governed solely by the
Incentive Plan, if any, approved by the Board in its absolute discretion for the
relevant year.
4. Restricted Stock Awards. In addition to the Base Salary provided for in
Paragraph 2 above, for each fiscal year during which Employee serves as
President of Synalloy Chemicals and provided Employee is in the employ of the
Corporation on the last day of such fiscal year (except as provided in
Paragraphs 8 and 9 hereof), the Employee shall be eligible for awards of
restricted stock (“Restricted Stock Awards”) under the 2015 Stock Awards Plan or
any future restricted stock awards plan(s) adopted by the Corporation
(collectively, the “Restricted Stock Plan”), as provided for in the then current
Incentive Plan. The number of Restricted Stock Awards granted, if any, shall be
based upon a percentage of Base Salary and EBITDA ranges established in the
applicable Incentive Plan. The Employee’s rights with respect to Restricted
Stock Awards shall be as set forth in the Restricted Stock Plan.
The provisions of this Paragraph 4 shall apply only to the Incentive Plan in
effect for the applicable year during the Term. Each year’s Incentive Plan is
developed by the Committee and approved by the Board, in its sole discretion, on
an annual basis. Nothing set forth herein shall be construed to guarantee that
an Incentive Plan will be effective for any year during the




--------------------------------------------------------------------------------



Term. The right of the Employee to grants of Restricted Stock Awards shall be
governed solely by the Incentive Plan, if any, approved by the Board in its
absolute discretion for the relevant year.
5.Other Benefits. Employee shall be eligible to participate in all employee
benefits plans in accordance with the terms of such plans.
6. Death or Disability. If because of death or illness, physical or mental
disability, or other incapacity, certified by a physician acceptable to the
Corporation, Employee shall fail to render the services provided for by this
Agreement, or if Employee contracts an illness or injury, certified by a
physician acceptable to the Corporation, which will permanently prevent the
performance by him of the services provided for by this Agreement, then the Base
Salary provided for in Paragraph 2 hereof shall continue until the next
anniversary date of this Agreement but in no event less than three (3) months,
with the Cash Incentive for that fiscal year to be prorated to the date
Employee’s death or the date Employee’s disability commenced, as applicable.
7.Termination for Cause; Resignation. Nothing in this Agreement shall be
construed to prevent the Corporation from terminating Employee’s employment
hereunder at any time for cause. Fraud, dishonesty, gross negligence, willful
misconduct, misappropriation, embezzlement, material violation of any code of
conduct adopted by the Board, excessive absences from work, entry of any order
by the Securities and Exchange Commission pursuant to Section 21C of the
Securities Exchange Act of 1934 (the “Exchange Act”) or Section 8A of the
Securities Act of 1933 prohibiting Employee from serving as an officer or
director of an issuer that has a class of securities registered pursuant to
Section 12 of the Securities Exchange Act of 1934 or that is required to file
reports pursuant to Section 15(d) of that Act, or the like, or any act or
omission reasonably deemed by the Board to have been disloyal to the Corporation
shall constitute cause for termination. Termination for cause by the Corporation
pursuant to this Paragraph 7 shall not constitute a breach of this Agreement by
the Corporation, and shall release the Corporation from all of its obligations
pursuant to this Agreement (including without limitation any obligation to pay
any Cash Incentive as described in Paragraph 3) other than the obligation to pay
any accrued but unpaid portion of Employee’s Base Salary. Additionally, Employee
may resign his employment with the Corporation at any time prior to the
conclusion of the then current Term, provided that such resignation would
constitute a release of the Corporation of all of its obligations pursuant to
this Agreement (including without limitation any obligation to pay any Cash
Incentive as described in Paragraph 3) other than the obligation to pay any
accrued but unpaid portion of Employee’s Base Salary.
8.Termination Without Cause; Failure to Renew Agreement. The Corporation shall
have the right to terminate the Employee at any time without cause or, in its
sole discretion, not to renew this Agreement for any reason at the end of a then
current Term. Upon the occurrence of either circumstance, Employee shall
receive, in addition to the Corporation’s accrued obligations with respect to
Employee’s Base Salary and pro-rata portion of the current year’s Cash
Incentive, the following as severance, provided that Employee agrees to, signs,
and does not revoke a separation agreement presented by the Corporation that
includes standard terms such as a release of all claims against the Corporation
and reaffirms the agreements set forth in the




--------------------------------------------------------------------------------



Confidentiality, Non-Competition and Non-Solicitation Agreement between the
Corporation and Employee dated May 27, 2015: (i) 0.75 times Employee’s current
Base Salary, which at the Corporation’s option may be paid in the form of a
lump-sum payment within ninety (90) days of termination or over the course of
nine (9) months in accordance with the Corporation’s normal payroll schedule
(ii) either 0.5 times the average of the two most recent Cash Incentive payments
received by the Employee or, if Employee has received only one Cash Incentive
payment, 0.5 times the amount of that previous Cash Incentive payment, which
payment shall be paid to Employee in the form of a lump-sum payment within
ninety (90) days of termination, (iii) reimbursement to Employee for the costs
of the premiums (COBRA health insurance premiums for the first six (6) months
following the date of termination and the amount equal to such COBRA premiums
for the following six (6) month period) paid by the Employee to participate, on
terms and coverage no less favorable to the Employee than the terms and coverage
offered to current senior executives of the Corporation, in health, life,
hospitalization and disability insurance plans, and (iv) immediate vesting in
one hundred percent (100%) of any previously granted Restricted Stock Awards.
9.Change in Control. For purposes of this Agreement, a “Change in Control” shall
be deemed to have occurred if: (i) any person (as defined in Section 13(d) and
14(d) of the Exchange Act) is or becomes the beneficial owner (as defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Corporation representing more than fifty percent (50%) of the combined voting
power of the Corporation’s then outstanding securities, or (ii) there is a
consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of outstanding voting securities of the Corporation
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which, as a result of such
transaction, owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries).
If in connection with, or within one (1) year after, a Change in Control,
(i) the Corporation shall terminate the Employee’s employment other than for
cause (and other than due to his death or disability) or (ii) the Employee is
not retained in substantially the same or better role and at substantially the
same or better compensation level as prior to the Change in Control, the
Employee shall receive, in addition to the Corporation’s accrued obligations
with respect to Employee’s Base Salary and pro-rata portion of the current
year’s Cash Incentive, the following as severance, provided that Employee agrees
to, signs, and does not revoke a separation agreement presented by the
Corporation that includes standard terms such as a release of all claims against
the Corporation and reaffirms the agreements set forth in the Confidentiality,
Non-Competition and Non-Solicitation Agreement between the Corporation and
Employee dated May 27, 2015: (a) for a period of one (1) year following the date
of termination, continuation of Employee’s then-current Base Salary, which at
the Corporation’s option may be paid in the form of a lump-sum payment within




--------------------------------------------------------------------------------



ninety (90) days of termination or over the course of one (1) year in accordance
with the Corporation’s normal payroll schedule, and (b) either one times the
average of the two most recent Cash Incentive payments received by the Employee
or, if Employee has received only one Cash Incentive payment, one times the
amount of that previous Cash Incentive payment, which payment shall be paid to
Employee in the form of a lump-sum payment within ninety (90) days of
termination, (c) reimbursement to Employee for the costs of the premiums (COBRA
health insurance premiums for the first six (6) months following the date of
termination and the amount equal to such COBRA premiums for the following six
(6) month period) paid by the Employee to participate, on terms and coverage no
less favorable to the Employee than the terms and coverage offered to current
senior executives of the Corporation, in health, life, hospitalization and
disability insurance plans, and (d) immediate vesting in one hundred percent
(100%) of any previously granted Restricted Stock Awards. If any of the
provisions of this Paragraph 9 come into effect, the Corporation and the
Employee agree to notify the Committee immediately in writing.
10. Covenant Not to Compete. Employee agrees during the term of employment and
for a period of one (1) year after his employment terminates for any reason, the
Employee will not, directly or indirectly (such as through a separate entity)
without the prior written approval of the Board, become an officer, employee,
consultant, agent, partner, director, shareholder or owner of beneficial
interests in or of any following business enterprises:
(i)    a business enterprise which competes with the Corporation and its
subsidiaries/affiliates for customers, orders, supply sources, or contracts (a)
in the continental United States, and (b) in those businesses in which the
Corporation and its affiliates were engaged on the date his employment
terminated, unless, Employee’s activities for such business enterprise are
limited in such a way that Employee is not engaged, directly or indirectly, in
competition with the Corporation or its affiliates for customers, orders, supply
sources or contracts, or
(ii)    a Target Company.
As used herein, “Target Company” means any business enterprise wherever located
and of whatever type (including without limitation a business not currently
competitive with the Corporation or its subsidiaries) which during the twelve
(12) months immediately preceding the termination or other cessation of the
Employee’s employment with the Corporation either was (i) in discussions with
the Corporation or its subsidiaries regarding a merger with the Corporation or
any of its subsidiaries, or (ii) in discussions with the Corporation or its
subsidiaries regarding their purchase of some or all of the Target Company’s
equity interests (including stock or limited liability company interests) or a
material part of its assets or, alternatively, regarding their sale to the
Target Company of some or all of the Corporation’s or its subsidiaries’ equity
interests (including stock or limited liability company interests) or a material
part of their respective assets; or (iii) identified by management employees of
the Corporation or its subsidiaries as a potential business with which the
Corporation or its subsidiaries will investigate for the purpose of potentially
engaging in one or more of the activities described in subsections (i) and (ii)
of this definition.




--------------------------------------------------------------------------------



The provisions of this Paragraph 10 shall survive any termination of this
Agreement and shall be binding on the Employee notwithstanding any termination
of cessation of his employment with the Corporation (including any termination
pursuant to Paragraphs 7, 8 and 9 above). For the avoidance of doubt, if there
are any perceived inconsistencies between this Paragraph 10 and the
Confidentiality, Non-Competition and Non-Solicitation Agreement between the
Corporation and Employee dated May 27, 2015, the agreements set forth in the
latter shall prevail.
Further, passive ownership (not to exceed 5% of the total outstanding stock) of
any publicly traded company will not in itself violate the provisions of this
Paragraph 10. Employee acknowledges that the Corporation and its
subsidiaries/affiliates are leaders in the chemical and metals businesses in
which they operate, and they have substantial customer relationships throughout
the continental United States. Therefore, Employee agrees the geographic scope
of Employee’s non-competition obligation is fair and reasonable.
Employee further agrees that at no time during his employment or thereafter will
he divulge, communicate or use to the detriment of the Corporation or its
subsidiaries any of the Corporation’s or its subsidiaries’ confidential
information, data, trade secrets, sale methods, customer lists, supply sources,
or other proprietary information.
11.     Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision
hereof.
12.     Mediation. Each party hereby agrees that before initiating any
litigation, the parties shall first attempt to resolve their dispute through the
means of non-binding mediation using a qualified and experienced third-party
mediator in a Richmond, Virginia. The costs of such mediation shall be equally
divided between the parties. In the course of mediation, the parties agree to
exchange such information as is reasonably necessary and relevant to the issues
being mediated. If such mediation is unsuccessful, after a good faith attempt by
both parties, then either party shall have the right to initiate litigation in
the appropriate court as provided herein. In such event, no part of the
mediation, including the statements made by the parties or the mediator shall be
admissible against either party in the litigation. In the event a party seeks
injunctive relief, specific performance or in the event of an approaching
deadline prescribed by any applicable statute of limitation, then there shall be
no requirement that such party utilize the mediation process referred to herein.
13.     Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing, and if sent by registered or
certified mail or overnight mail by a recognized national carrier, to his
residence in the case of Employee, or to its Executive Offices in the case of
the Corporation.
14.     Benefit. This Agreement, in accordance with its terms and conditions,
shall inure to the benefit of and be binding upon the Corporation, its
successors and assigns, including but not limited to any corporation which may
acquire all or substantially all of the Corporation’s assets and business, or
with or into which the Corporation may be consolidated or merged, and Employee,
his heirs, executors, administrators, and legal representatives, provided that
the obligations of the Employee hereunder may not




--------------------------------------------------------------------------------



be delegated. Employee agrees, however, that any such sale or merger shall not
be deemed a termination hereunder provided that the Employee’s operational
duties are not substantially reduced as a result thereof.
15.     Choice of Law; Choice of Jurisdiction. This Agreement shall be construed
in accordance with and governed by the laws of the Commonwealth of Virginia
without giving effect to any choice-of-law provision or rule that would cause
the application of the laws of any other jurisdiction. In all court proceedings
brought in connection with this Agreement, the parties hereto irrevocably
consent to non-exclusive personal jurisdiction by, and venue in, the Circuit
Court of the County of Henrico, Virginia, and the United States District Court
for the Eastern District of Virginia, Richmond Division (to the extent such
court has subject matter jurisdiction). Each party waives any right to object to
such jurisdiction.
16.     Entire Agreement. This instrument contains the entire agreement of the
parties hereto. It may not be changed orally, but only by an agreement in
writing.
[Signatures Appear on the Next Page]












































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year below written.
WITNESSES
SYNALLOY CORPORATION
 
 
 
                                            
As to Synalloy Corporation
By


Its:
                                                             
Craig C. Bram
President and Chief Executive Officer
 
 
 
 
 
EMPLOYEE
 
 
 
______________________
As to Employee
 
                                                             
James G. Gibson







